The appeal is from an order denying a motion for change of venue. In addition to the merits various procedural motions have been interposed by both parties, including a motion to dismiss the appeal filed by appellants, asking that no costs be allowed in the event of the dismissal.
It appears that the appellants are or were public officials sued only in their official capacity. There is no cross-appeal and respondent does not object to the motion to dismiss the appeal. Therefore the appeal is dismissed. (4 C. J. 563.) No costs awarded. (Chicago, M.  St. P. Ry. Co. v. PublicUtilities Com., 47 Idaho 346, 275 P. 780, at 781; 36 Cyc. 923.)
Lee, C. J., Varian and McNaughton, JJ., and Koelsch, D.J., concur. *Page 269